DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a None-Final Office Action submitted on January 27, 2022.


Reason for Allowance

Claims 2-27 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; at least one processor that receives the at least one digital signal and calculates at least one power parameter of the electrical circuit; a real-time clock that generates a clock signal and transmits the clock signal to the at least one processor, the at least one processor uses the clock signal to determine an amount of energy consumed by a load coupled to the electric circuit; and a battery that provides power to the real-time clock upon a power loss to the real-time clock, wherein the battery is swappable while the power is being applied to the real-time clock, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising limitations: at least one analog to digital converter disposed in the housing and coupled to the at least one sensor, the at least one analog to digital converted receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; at least one processor disposed in the housing, the at least one processor receives the at least one digital signal and calculates at least one power parameter in the power line; a real-time clock disposed in the housing that generates a clock signal and transmits the clock signal to the at least one processor, the at least one processor uses the clock signal to determine an amount of energy consumed by a load coupled to the power line; and a battery accessible externally from the housing that provides power to the real- time clock upon a power loss to the real-time clock, wherein the battery is swappable while the power is being applied to the real-time clock, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 19, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 19, comprising limitations: at least one analog to digital converter coupled to the at least one sensor, the at least one analog to digital converter receives the at least one analog signal and converts the at least one analog signal to at least one digital signal; at least one processor that receives the at least one digital signal and calculates at least one power parameter of the electrical circuit; at least one storage device that retains the at least one digital signal and the calculated at least one power parameter of the electrical circuit; and a battery that provides power to the at least one storage device for retaining data upon a power loss, wherein the battery is swappable while the power is being applied to the at least one storage device, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 3-12, 14-18 and 20-27 directly/indirectly depend from allowed claims 2, 13, 19 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2013/0297840 A1 of Kagan et al, discloses an intelligent electronic device (IED), e.g., an electrical power meter, having at least one removable memory device for storing data sensed and generated by the intelligent electronic device is provided. The IED includes a housing; at least one sensor; at least one analog-to-digital converter; at least one processing unit coupled to the at least one analog-to-digital converter configured to receive the digital data and store the digital data in a removable memory; and at least one device controller coupled to the at least one processing unit, the at least one device controller including an interface disposed on the housing for interfacing with the removable memory, wherein the at least one device controller is operative as a USB master or USB slave device controller.

U.S. Publication No. 2015/0310191 A1 of Koval et al, discloses an intelligent electronic device comprising: at least one sensor coupled to at least one power line of an electrical power distribution system and configured for measuring at least one power parameter of the at least one power line and generating at least one analog signal indicative of the at least one power parameter; at least one analog to digital converter coupled to the at least one sensor configured for receiving the at least one analog signal and converting the at least one analog signal to at least one digital signal; at least one first processor configured for executing at least one application, the at least one application requiring a security key; at least one second processor in communication with the at least one first processor, the at least one second processor configured to receive a message from the at least one first processor, retrieve the security key from at least one location, decrypt the message and return the decrypted message to the at least one first processor.

U.S. Publication No. 2016/0146868 A1 of Banhegyesi et al, discloses an intelligent electronic device (IED) having a gain control unit adapted to selectively regulate operating ranges of output signals of a sensing circuit of the device is described. In one embodiment, the IED is a digital electric power and energy meter, which operating ranges for supply voltages and supply currents of electrical services may be adjusted to match pre-determined ranges for input signals of a data acquisition system or a data processing module of the meter.

U.S. Patent No. 7,656,649 B2 to Loy et al, discloses an electric meter, comprising: an electronics housing defining a front panel, the electronics housing including a first plurality of option board guides and a main meter board disposed substantially parallel to the front panel; and a meter base defining a rear panel, the meter base including a plurality of housing guides for receiving the electronics housing and a second plurality of option board guides disposed substantially perpendicularly to the rear panel, the second plurality of option board guides adapted to receive an option board and to position the option board substantially perpendicularly to the main meter board of the electronics housing during assembly of the electronics housing to the meter base; wherein the housing guides in combination with the first and second pluralities of option board guides enable blind assembly of the electronics housing to the meter base.

U.S. Patent No. 6,493,644 B1 to Jonker et al, discloses a power quality detection, monitoring, reporting, recording and communication in a revenue accuracy electrical power meter is disclosed. Transient events are detected by monitoring the wave shape of the electrical power and comparing deviations to a known threshold. Sags and Swells are detected by computing root mean square value over a rolling window and comparing the computed value with a known threshold. Harmonic frequencies and symmetrical components are quantified by a known algorithm and compared with a known threshold. Incoming waveforms are stored to memory. All recorded and computed data is moved to non-volatile storage via direct memory access transfer in the event that a power quality event jeopardizes the operating power of the meter. Further, the meter provides a power supply utilizing high and low capacitive storage banks to supply sufficient energy to survive short duration power quality events which jeopardize the meter's operating power.

U.S. Patent No. 6,407,357 B1 to Bellino et al, discloses a method for assembling an electrical sensor, the electrical sensor including a first blade including first and second projections, and first and second conductors, the method comprising the steps of: positioning the first blade adjacent to the first conductor so that the first projection of the first blade contacts an opposed outer surface on the first conductor defining a first contact area; positioning the first blade adjacent to the second conductor so that the second projection of the first blade contacts the opposed outer surface on the second conductor defining a second contact area; supplying an electrical current of a predetermined magnitude and predetermined duration through the first blade and the first and second conductors; and forcing the first blade toward the first and second conductors during the supplying step to resistance projection weld the first blade and the first conductor at the first contact area and to resistance projection weld the first blade and the second conductor at the second contact area.

U.S. Publication No. 2009/0168307 A1 of Loy et al, discloses an electric meter comprises an electronics housing and a meter base. The electronics housing defines a front panel and includes a first plurality of option board guides. A main meter board is disposed substantially parallel to the front panel. The meter base defines a rear panel of the electric meter. The meter base includes a plurality of housing guides for receiving the electronics housing and a second plurality of option board guides disposed substantially perpendicularly to the rear panel. The second plurality of option board guides are adapted to receive an option board and to position the option board substantially perpendicularly to the main meter board of the electronics housing during assembly of the electronics housing to the meter base. The housing guides in combination with the first and second pluralities of option board guides enable blind assembly of the electronics housing to the meter base.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						May 03, 2022           Primary Examiner, Art Unit 2685